 
EMPLOYMENT AGREEMENT
 
This AGREEMENT (the “Agreement”) is entered into as of June 12, 2013 by and
between Rand Logistics, Inc., a Delaware corporation (the “Company”), and Joseph
W. McHugh, Jr. (“Executive”).
 
RECITALS
 
WHEREAS, Executive has been and is presently employed by the Company as its
Chief Financial Officer; and
 
WHEREAS, the Company desires to assure itself of the continued availability of
Executive’s services and Executive desires to continue to provide such services
on the terms and conditions set forth herein; and
 
WHEREAS, the independent members of the Company’s Board of Directors have
reviewed and approved this Agreement, on behalf of the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth and other good and valuable consideration, the receipt and adequacy of
which is mutually acknowledged, it is agreed by and between the parties as
follows:
 
1.           Employment; Position and Duties.
 
1.1.           Subject to the terms and conditions of this Agreement, during the
Term of Employment (as hereinafter defined), the Company agrees to employ
Executive as its Chief Financial Officer.  In such capacity as Chief Financial
Officer, Executive shall report to the Company’s Executive Chairman, Chief
Executive Officer, if any, President and the Company’s Board of Directors and
shall have the customary powers, responsibilities and authority of executives
holding such position in corporations of the size, type and nature of the
Company, as it exists from time to time, and as may be otherwise mutually agreed
to by Executive, on the one hand, and the Company’s Executive Chairman, Chief
Executive Officer, if any, President and the Company’s Board of Directors, on
the other hand.
 
1.2.           Subject to the terms and conditions of this Agreement, Executive
hereby accepts continued employment as Chief Financial Officer and agrees,
subject to any period of vacation or other approved leave, to devote his full
business time and attention to the performance of services, duties and
responsibilities in connection therewith, subject at all times to review and
control of the Company’s Executive Chairman, Chief Executive Officer, if any,
President and the Company’s Board of Directors.  In connection with the
performance of his duties hereunder, Executive shall split his business time, as
shall be reasonably determined by Executive, on the one hand, and the Company’s
Executive Chairman, Chief Executive Officer, if any, and President, on the other
hand, between the Company’s offices located in Chelmsford, Massachusetts and
Port Dover, Ontario Canada, or such other offices as Executive, on the one hand,
and the Company’s Executive Chairman, Chief Executive Officer, if any, and
President, on the other hand, shall determine.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3.           Without limiting any of the Company’s rights under this Agreement
and except as provided in Section 12, Executive may (i) serve on corporate,
civic or charitable boards or committees; or (ii) make investments in any
capacity whatsoever.   
 
2.           Term of Employment. Executive’s term of employment under this
Agreement shall commence as of the date hereof and continue through March 31,
2016, subject to earlier termination as provided in this Agreement (the “Term of
Employment”). This Agreement automatically will renew for successive one
(1)-year periods at the end of the initial Term of Employment and, if
applicable, each anniversary thereafter, unless either the Company or Executive
notifies the other party of the intention not to renew the Agreement in writing
at least ninety (90) days before the end of the applicable period.  The “Term of
Employment” shall be deemed extended by any such extension.
 
3.           Compensation.
 
3.1.           Annual Compensation.  During the Company’s fiscal year ending
March 31, 2014, the Company shall pay Executive a total annual compensation in
the aggregate amount of $274,500 (“Total Annual Compensation”).  The Total
Annual Compensation shall be paid in part in cash as Base Salary as provided in
Section 3.2 and in part in equity based grants as provided in Section 3.3.
 
3.2.           Base Salary.  Of the Total Annual Compensation provided in
Section 3.1, $250,000 shall be payable in cash as an annual base salary (such
salary, the “Base Salary”). Such Base Salary shall be payable in accordance with
the ordinary payroll practices of the Company. “Base Salary” for all purposes
herein shall be deemed to be a reference to the Base Salary in effect as of any
date that requires the determination of Executive’s Base Salary hereunder.
 
3.3.           Equity-Based Compensation.  Of the Total Annual Compensation set
forth in Section 3.1, the Company shall award Executive restricted stock and
restricted stock units in respect of that number of whole shares of the
Company’s common stock having a value(determined in accordance with the
provisions of the applicable equity incentive plan under which such award is
granted) that is at least $24,500 (the “Restricted Share Awards”).  Such
Restricted Share Awards shall have terms and conditions as to vesting that are
no less favorable to Executive than the terms applicable to the most recent
grant of similar equity awards to Executive.  Subject to the immediately
preceding sentence, the remaining terms and conditions of the Restricted Share
Awards shall be determined by the Compensation Committee, but subject to the
terms and conditions of the plan under which any such award is granted.  Any
Restricted Share Award granted hereunder shall be evidenced in an award
agreement or other written confirmation of the terms and conditions thereof as
the Compensation Committee shall specify.
 
 
2

--------------------------------------------------------------------------------

 
 
3.4.           Adjustments in Compensation.  For each subsequent fiscal year of
the Company during the Term of Employment, the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) shall review
Executive’s Total Annual Compensation in good faith in accordance with the
Company’s customary procedures and practices as in place from time to time
regarding the total compensation of senior executives, and, subject to
Executive’s right to terminate his employment for Good Reason (as defined in
Section 6.2(d) hereof), may adjust the amount of Executive ’s Total Annual
Compensation, and the portion thereof payable in Base Salary and in the form of
Restricted Share Awards.
 
3.5.           Annual Bonus.
 
(a)           In addition to his Total Annual Compensation, Executive shall be
eligible to receive a bonus (a “Bonus”) with respect to each fiscal year during
the Term of Employment, which Bonus shall be determined by the Compensation
Committee in its sole discretion and subject to such annual bonus plan as the
Committee may adopt or specify from time to time.
 
A Bonus award for any fiscal year shall be payable to Executive at the time
bonuses are paid to executive officers for such fiscal year in accordance with
the Company’s policies and practices, but in no event later than June 15 of the
fiscal year following the later of (i) the fiscal year in which the Bonus is
earned or (ii) the fiscal year in which the Bonus is no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
regulations and other guidance in effect thereunder (collectively,
“Section 409A”).  
 
4.           Employee Benefits.
 
4.1.           Employee Benefit Programs, Plans and Practices; Perquisites, Etc.
 
(a)           The Company shall provide Executive with employee benefits and
perquisites at a level at least as favorable to Executive as the arrangements
the Company provides to its other senior executives that are in effect,
including retirement benefits, health and welfare benefits, the Continuation
Benefits (as defined in Section 6.2(b)(3)), and other employee benefits and
perquisites which the Company may make available to its senior executives from
time to time in its discretion. Executive’s rights, if any, under any employee
benefit plans or programs of the Company as of the Commencement Date shall
continue in accordance with plan or program terms as in effect at any given
time.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Company shall indemnify Executive and hold Executive harmless
from and against any claim, loss or cause of action arising from or out of
Executive’s performance as an officer, director or employee of the Company or
any of its subsidiaries or in any other capacity, including, but not limited to,
any fiduciary capacity in which Executive serves at the request of the Company,
in each instance to the maximum extent permitted by applicable law and the
Company’s Amended and Restated Certificate of Incorporation and By-Laws, each as
existing on the date hereof and as amended after the date hereof to the extent
favorable to Executive.  In furtherance of such indemnity obligation, for six
(6) years and one (1) business day after the expiration or earlier termination
of the Term of Employment the Company agrees that it shall obtain and provide at
its expense directors’ and officers’ liability insurance or directors’ and
officers’ liability tail insurance policies covering the Executive with respect
to acts or omissions occurring during Executive’s employment with the Company
with coverage and amounts (including with respect to the payment of attorney’s
fees) in respect of Executive at least equal to that in effect on the date
hereof; provided, however, that, if, at any time during this period, the
Company’s Board of Directors reasonably determines that the Company cannot
obtain such a policy at a commercially reasonable cost, the Company shall not be
obligated to maintain in effect such a policy until one may be obtained at a
commercially reasonable cost.
 
4.2.           Vacation. Executive shall be entitled to the number of business
days paid vacation in each fiscal year as determined in accordance with the
Company’s applicable vacation policies as in place from time to time, which
shall be taken at such times as are consistent with Executive’s responsibilities
hereunder.
 
5.           Expenses. Subject to prevailing Company policy or guidelines, the
Company will promptly reimburse Executive for all reasonable expenses incurred
by Executive in carrying out his duties on behalf of the Company.  The amount of
reimbursable expenses incurred in one taxable year of Executive shall not affect
the amount of reimbursable expenses in a different taxable year and such
reimbursement shall not be subject to liquidation or exchange for another
benefit.  Any such reimbursement must occur not later than the end of the
taxable year next following the year in which such expense is incurred.
 
6.           Termination of Employment.
 
6.1.           Termination of Employment for Any Reason. Except as otherwise
specifically provided in this Agreement, the Company or Executive may terminate
Executive’s Term of Employment at any time for any reason by written notice to
the other party at least thirty (30) days in advance of the date of termination
of Executive’s employment. In the event of a termination of Executive’s
employment for any reason during the Term of Employment, the Company shall pay
to Executive:
 
(a)           within five (5) business days following the date of termination of
Executive’s employment, a lump sum that includes: (i) Executive’s Base Salary
earned on or prior to the date of such termination but not yet paid to Executive
in accordance with the Company’s customary procedures and practices for the
payment of executive salaries; (ii) any business expenses incurred by Executive
as of the date of such termination, but not yet reimbursed by the Company under
Section 5 above; and (iii) any vacation time accrued but unused as of the date
of such termination; and
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           any benefits accrued and vested under any of the Company’s
employee benefit programs, plans and practices on or prior to the date of
termination of Executive’s employment in accordance with the terms and
conditions of the applicable program, plan or practice;
 
The amounts described in (a) and (b) above are collectively referred to herein
as the “Accrued Obligations” and shall be paid in addition to any amounts
payable under any other provision of this Section 6 due to the termination of
Executive’s employment.
 
6.2.           Termination by the Company without Cause or Termination by
Executive for Good Reason; Non-Renewal Preceding or Following a Change of
Control.
 
(a)           Notice Requirements and Cure Period. If Executive terminates his
employment during the Term of Employment for Good Reason, Executive shall
provide written notice to the Company at least forty-five (45) days in advance
of the date of termination.  Such notice shall describe the conduct Executive
believes to constitute Good Reason and the Company shall have the opportunity to
cure the Good Reason within thirty (30) days after receiving such notice. If the
Company cures the conduct that is the basis for the potential termination for
Good Reason within such thirty (30)-day period, Executive’s notice of
termination shall be deemed withdrawn. If Executive does not give notice to the
Company as described in this Section 6.2(a) within ninety (90) days after an
event giving rise to Good Reason of which Executive is aware, Executive’s right
to claim Good Reason termination on the basis of such event shall be deemed
waived.  The Company may waive all or any portion of any notice period required
in respect to a termination for Good Reason by written notice to the
Executive.  Notwithstanding the foregoing, if, following receipt of written
notice that Executive intends to terminate his employment for Good Reason, the
Company shall terminate Executive's employment for Cause, it shall deliver to an
independent financial institution, serving as an escrow agent, at the same time
it would have been obligated to make such payments to Executive all cash
payments and all shares that would otherwise be deliverable to Executive upon a
termination of his employment for Good Reason and provide Executive all other
benefits  that would continue to be provided upon such a termination. The
Company shall also immediately commence an arbitration proceeding in accordance
with Section 14 hereof to determine whether the Company could effect a
termination for Cause.  If the arbitrator agrees that the Company had Cause to
terminate Executive's employment, the escrow agent shall promptly (and in no
event with five business days) deliver the cash and shares it holds (and any
earnings or other distributions thereon or proceeds therefrom) to the Company
and the Executive shall reimburse the Company for the cost of any benefits
provided following the date of termination that would not have been provided
following a termination for Cause. If the arbitrator finds that the Company did
not have Cause to terminate Executive's employment, the escrow agent shall
promptly (and in no event with five business days) deliver the cash and shares
it holds (and any earnings or other distributions thereon or proceeds therefrom)
to Executive.  In addition, the losing party in such arbitration shall pay all
costs of the arbitration and the prevailing party's attorney's fees related to
such proceeding promptly, and in no event later than 30 days following receipt
of a an appropriate invoice therefor.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Severance Benefits.  If Executive’s employment is terminated:
 
(A)           at any time by the Company for a reason other than Cause (as
defined in Section 6.3(b) hereof),
 
(B)           at any time by Executive for Good Reason, or
 
(C)           by reason of a non-renewal of this Agreement by the Company or its
successor within one (1) year after the occurrence of a Change of Control (as
defined below), and such termination constitutes a Separation from Service (as
defined in Section 6.2(c) hereof), the Company shall provide Executive the
payments, benefits and equity vesting specified in Section 6.2(b)(1), (2) and
(3) below.  In addition, if Executive’s employment terminates due to non-renewal
of this Agreement by the Company and, within six (6) months after the date of
such termination, there occurs a Change of Control, the Company shall provide
Executive the same economic benefits that he would otherwise have received under
Section 6.2(b)(1), (2) and (3) assuming that (i) this Agreement had been
renewed, (ii) Executive’s employment continued until the date of the Change of
Control and (iii) Executive’s employment is terminated without Cause immediately
after the Change of Control (the “Anticipatory Change of Control Termination
Benefits”).  Notwithstanding anything to the contrary set forth herein, the
Anticipatory Change in Control Benefit shall be payable in a single lump sum,
within 10 business days following the occurrence of the Change in Control.
 
(1)           The Company shall pay Executive, as severance, an amount (the
“Severance Payment”) equal to one-half (1/2) of the one times the average of
Executive’s W-2 reported income from the Company for the three (3) completed
calendar years immediately preceding the date of such termination. The Company
shall pay to Executive (x) one-half (1/2) of such Severance Payment in a lump
sum payment on the first business day immediately following the six (6)-month
anniversary of Executive’s Separation from Service and (y) the remaining
one-half (1/2) of the Severance Payment in 6 substantially equal monthly
payments beginning on the first day of the month next following the initial lump
sum payment; provided that if Executive becomes entitled to a Severance Payment
in accordance with clause (C) above, the Severance Payment shall be paid in full
to Executive not later than three (3) days following the later to occur of (1)
the expiration of this Agreement and (2) the Change of Control.
 
 
6

--------------------------------------------------------------------------------

 
 
(2)           Pro-Rated Bonus.  If, in the year of termination, the Executive is
participating in an annual incentive plan under Section 3.5 pursuant to which a
bonus payment may be accrued based on performance against pre-established
criteria, the Executive shall be paid a pro-rated portion (based on his service
through the date of termination) of the bonus that would otherwise have been
payable to him for such year had he been employed for the entire fiscal year.
 
(3)           Medical Benefits.  Executive (including with respect to his
dependents covered prior to the termination of his employment hereunder) shall
be entitled to continuation of group health coverage (including medical, dental,
and vision benefits, to the extent permitted under the applicable plan) and any
health reimbursement account or health care flexible spending account (to the
extent required to comply with continuation coverage requirements under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”))
(collectively, the “Continuation Benefits”) in accordance with the applicable
plan terms for a period of  18 months following the date of Executive’s
Separation from Service (the “Benefit Continuation Period”); provided, however,
that Executive pays the full cost of the coverage under such plans.; and
provided, further, that any such coverage shall terminate to the extent that
Executive is offered or obtains comparable benefits from any other employer
during the Benefit Continuation Period. The Company shall pay Executive in a
single lump sum payment, immediately following the six month anniversary of his
Separation from Service, an amount equal to the excess of the anticipated cost
of such COBRA continuation coverage for 12 months over the contributions
Executive would have paid for health care coverage over such period had he
continued to be employed, based on the contribution rate in effect at the date
of his Separation from Service. The amount of expenses eligible for
reimbursement or Continuation Benefits provided during one fiscal year shall not
affect the expenses eligible for reimbursement or amount of Continuation
Benefits provided during a subsequent fiscal year (except with respect to health
plan maximums imposed on the reimbursement of expenses referred to in Code
Section 105(b)), the right to reimbursement or Continuation Benefits may not be
exchanged or substituted for other forms of compensation to Executive, and any
reimbursement or payment under the Continuation Benefits arrangements will be
paid in accordance with applicable plan terms and no later than the last day of
the fiscal year following the fiscal year in which Executive incurred the
expense giving rise to such reimbursement or payment.
 
 
7

--------------------------------------------------------------------------------

 
 
(4)           Equity Awards.  Upon termination of Executive’s employment for any
reason, any of Executive’s outstanding equity-based awards granted under the
Company’s 2007 Long-Term Incentive Plan or under any other of the Company’s
equity incentive plans adopted following the date of this Agreement shall be
forfeited or become vested as provided in accordance with the applicable terms
of the applicable award agreement.
 
(D)           Forfeiture. Notwithstanding the foregoing, if Executive breaches
any provision of Section 12 hereof, the remaining balances of the Severance
Payment and any Continuation Benefits shall be forfeited.
 
(c)           “Separation from Service.” For purposes of this Agreement, the
term “Separation from Service” means a “separation from service” as such term is
defined under Section 409A. The terms “terminate,” “termination,” “termination
of employment,” and variations thereof, when used in this Agreement in
connection with Executive’s employment, are intended to mean a termination of
employment that constitutes a Separation from Service. For purposes of the
determination of whether Executive has had a “separation from service” as
described under Section 409A, the terms “Company,” “employer” and “service
recipient” mean Rand Logistics, Inc. and any affiliate with which Rand
Logistics, Inc. would be considered a single employer under Code Section 414(b)
or (c), provided that, in applying Code Section 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Code
Section 414(b), the language “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Code Section 1563(a)(1), (2), and (3), and
in applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2. In addition, where the use of a definition of
“Company,” “employer” or “service recipient” for purposes of determining a
“separation from service” is based upon legitimate business criteria, in
applying Code Section 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 20 percent” is used instead of “at least 80 percent” each place it appears
in Code Section 1563(a)(1), (2), and (3), and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of Code
Section 414(c), the language “at least 20 percent” is used instead of “at least
80 percent” each place it appears in Treasury Regulation Section 1.414(c)-2.
 
(d)           Good Reason. For purposes of this Agreement, the term “Good
Reason” means the occurrence of any of the following without Executive’s written
consent:
 
(i)           a reduction in either Executive’s Total Annual Compensation or
Base Salary that exceeds ten percent (10%) in any one year or twenty percent
(20%) in the aggregate over three (3) consecutive years, other than a reduction
that similarly affects all senior executives of the Company; provided that, for
this purpose the value of any equity awards granted to the Executive shall be
valued based on the grant date value of such awards as determined by the Company
in good faith using generally accepted accounting principles, consistently
applied;
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           a material reduction in the aggregate program of employee
benefits and perquisites to which Executive is entitled (other than a reduction
that similarly affects all executives);
 
(iii)           any requirement that Executive report to any person other than
the Company’s Executive Chairman, Chief Executive Officer, if any, President and
the Company’s Board of Directors;
 
(iv)           any material diminution or change in Executive’s duties or
responsibilities;
 
(v)           a material breach of this Agreement by the Company; or
 
(vi)           a failure on the part of the Company to obtain a written
assumption of its obligations under this Agreement by a successor owner of
substantially all of the Company’s assets in connection with a merger,
consolidation, asset sale, liquidation, combination or other similar
transaction, if such written assumption is required in order for this Agreement
to be legally binding on, and enforceable against, such successor.
 
Any amounts due to Executive in connection with a termination of employment
shall be computed without giving effect to any changes that give rise to Good
Reason.
 
(e)           “Change of Control.”  For purposes of this Agreement, the term
“Change of Control” means:
 
(i)           any person or group (within the meaning of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), other than Hyde Park Holdings LLC
or any of its affiliates, or a group that includes any such persons, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of any securities of the Company which carry the
right to vote in the election of, or participate in the appointment of, the
Company’s directors (“Voting Securities”), representing 50% percent or more of
the total voting power of all the then-outstanding Voting Securities;
 
(ii)           the individuals who, as of the date hereof, constitute the
Company’s Board of Directors, together with those who first become directors
subsequent to such date and whose recommendation, election or nomination for
election to the Company’s Board of Directors was approved by a vote of at least
a majority of the directors then still in office who either were directors as of
the date hereof or whose recommendation, election or nomination for election was
previously so approved (the “Continuing Directors”), cease for any reason to
constitute a majority of the members of the Company’s Board of Directors;
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)           consummation of a merger, consolidation, recapitalization or
reorganization of the Company, or a subsidiary, reverse split of any class of
Voting Securities, or an acquisition of securities or assets by the Company,
provided, that any such transaction in which the holders of outstanding Voting
Securities immediately prior to the transaction receive (or, in the case of a
transaction involving a subsidiary and not the Company, retain), with respect to
such Voting Securities, voting securities of the surviving or transferee entity
representing more than 60 percent of the total voting power outstanding
immediately after such transaction shall not be deemed a Change of Control if
the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in such transaction; or
 
(iv)           the stockholders of the Company approve a plan of complete
liquidation of the Company or consummation of an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.
 
6.3.           Voluntary Termination by Executive; Termination for Cause;
Termination as a Result of Death or Disability.
 
(a)           In the event that Executive’s employment is terminated (i) by the
Company for Cause, in which event no advance written notice is required, (ii) by
Executive for a reason other than Good Reason or (iii) as a result of the death
or Disability of the Executive, the Company shall pay to Executive only the
Accrued Obligations; provided, that in the event that Executive’s employment is
terminated (x) as a result of the Disability of the Executive, such termination
shall result in (A) the immediate vesting of all of Executive’s outstanding
equity-based awards granted under the Company’s 2007 Long-Term Incentive Plan or
under any other of the Company’s equity incentive plans adopted following the
date of this Agreement (“Special Equity Acceleration”) and (B) a lump sum
payment on the first business day immediately following the six (6)-month
anniversary of Executive’s Separation from Service of an amount equal to
one-half of the Executive’s Base Salary and (C) six (6) monthly payments equal
to one-twelfth of the Executive’s Base Salary beginning on the first day of the
month next following the initial lump sum payment or (y) as a result of the
death of the Executive, such termination shall result in Special Equity
Acceleration.
 
(b)           As used herein, the term “Cause” means:
 
(i)           a material breach of this Agreement by Executive including, but
not limited to, engaging in action in violation of Section 12 hereof;
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)           a deliberate or willful refusal of Executive to comply with any
material corporate policy of the Company which is communicated to Executive in
writing;
 
(iii)           Executive’s failure to follow and carry out the lawful
instructions of the Company’s Executive Chairman, Chief Executive Officer, if
any, President or the Board of Directors of the Company that are materially
consistent with the terms of this Agreement and Executive’s duties as Chief
Financial Officer; or
 
(iv)           Executive’s conviction of, or plea of nolo contendere to, a
criminal offense involving fraud, larceny, misappropriation of funds,
embezzlement or dishonesty;
 
provided that with respect to clause (i), (ii) or (iii) above, Executive shall
have ten (10) days following written notice of the conduct which is the basis
for the potential termination for Cause within which to cure such conduct to
prevent termination for Cause by the Company. If Executive cures the conduct
that is the basis for the potential termination for Cause within such ten
(10)-day period, the Company’s notice of termination shall be deemed withdrawn.
Except for violations of Section 12 hereof or termination under Section
6.3(b)(iv) above, only actions, conduct and events occurring during the Term of
Employment with the Company shall be the subject of a termination for Cause. A
termination of Executive’s employment for failure to meet performance goals or
for any other reason not expressly provided for above shall be considered a
termination without Cause.
 
(c)           The term “Disability,” for purposes of this Agreement, generally
shall mean Executive’s absence from the normal performance of Executive’s duties
pursuant to a reasonable determination made in accordance with the Company’s
long-term disability plan that Executive is disabled and entitled to long-term
disability benefits as a result of incapacity due to physical or mental illness
that lasts, or is reasonably expected to last, for at least six (6) months;
provided, that, in the event that the Company does not have a long-term
disability plan at such time, such determination of incapacity due to physical
or mental illness that lasts, or is reasonably expected to last, for at least
six (6) months shall be made in a written statement from a reputable independent
physician selected by the Company that is reasonably satisfactory to Executive
(or Executive’s personal representative, if applicable).
 
6.4.           No Further Notice or Compensation or Damages. Executive
understands and agrees that he shall not be entitled to any further notice,
compensation or damages upon termination of employment under this Agreement,
other than amounts specified in this Section 6, any ancillary documents or any
plan, program or arrangement of the Company.
 
6.5.           Executive’s Duty to Provide Materials. Upon the termination of
Executive’s employment for any reason, Executive or his estate shall surrender
to the Company all correspondence, letters, files, contracts, mailing lists,
customer lists, advertising materials, ledgers, supplies, equipment, checks, and
all other materials and records of any kind that are the property of the Company
or any of its subsidiaries or affiliates, that may be in Executive’s possession
or under his control, including, without limitation, any “soft” copies or
computerized or electronic versions thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
7.           Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:
 
To the Company:
 
Corporate Secretary
Rand Logistics, Inc.
500 Fifth Avenue, 50th Floor
New York, New York 10110
 
To Executive at the most recent address set forth in the Company’s personnel
records.
 
All notices, requests, demands, and other communications provided for hereunder
shall be in writing and shall be given or made when (i) delivered personally;
(ii) three (3) business days following mailing by first class postage prepaid,
registered or certified mail, return receipt requested, to the party to be
notified at its or his address set forth herein; or (iii) on the date sent by
telecopier, if the addressee has compatible receiving equipment and provided the
transmittal is made on a business day during the hours of 9:00 a.m. to 6:00 p.m.
of the receiving party and if sent at other times, on the immediately succeeding
business day, or (iv) on the first business day immediately succeeding delivery
to an express overnight carrier for the next business day delivery.
 
8.           Severability. If any provision of this Agreement, or portion
thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and this Agreement shall be carried out as if any
such invalid or unenforceable provision or portion thereof were not contained
herein.  In addition, any such invalid or unenforceable provision or portion
thereof shall be deemed, without further action on the part of the parties
hereto, modified, amended or limited to the extent necessary to render the same
valid and enforceable.
 
9.           Assignment. Neither this Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by Executive
(except by will or by operation of the laws of intestate succession) or by the
Company, except that the Company may assign this Agreement, in writing, to any
successor (whether by merger, purchase, spin-off or otherwise) to all or
substantially all of the stock, assets or businesses of the Company. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the heirs and representatives of Executive and the permitted assigns and
successors of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
10.           Amendment. This Agreement may be amended only by written agreement
of the parties hereto.
 
11.           Code Section 409A Compliance.
 
(a)           This Agreement is intended to comply with Section 409A and shall,
to the extent practicable, be construed in accordance therewith. Accordingly,
notwithstanding anything in this Agreement to the contrary, if the Company
determines that Executive is a “specified employee” (as defined in Code
Section 409A(a)(2)(B)(i)) at the time of his Separation from Service and any
amount payable to Executive under this Agreement is a deferral of compensation
subject to the additional tax described in Code Section 409A(a)(1)(B) and would
be considered a payment upon Executive’s Separation from Service, then such
amount shall not be paid before the date that is the earlier of (i) six
(6) months and one (1) day after Executive’s Separation from Service or
(ii) Executive’s death (the “Delay Period”). Upon the expiration of the Delay
Period, the initial payment following the Delay Period shall include a lump sum
payment equal to those payments that otherwise would have been paid if the delay
had not applied, and any remaining payments due shall be payable in accordance
with their original payment schedule.
 
(b)           If either party to this Agreement reasonably determines that any
amount payable pursuant to this Agreement would result in adverse tax
consequences under Section 409A (including, but not limited to, the additional
tax described in Code Section 409A(a)(1)(B)), then such party shall deliver
written notice of such determination to the other party, and the parties hereby
agree to work in good faith to amend this Agreement so it (i) is exempt from, or
compliant with, the requirements of Section 409A and (ii) preserves as nearly as
possible the original intent and economic effect of the affected provisions.
 
12.           Nondisclosure of Confidential Information; Non-Competition;
Non-Solicitation.
 
(a)           Executive, during the Term of Employment and thereafter, will not,
directly or indirectly, use for himself or use for, or disclose to, any party
other than the Company, or any subsidiary of the Company (other than in the
ordinary course of Executive’s duties for the benefit of the Company or any
subsidiary of the Company), any confidential information regarding the business
or property of the Company. At the termination of Executive’s employment or at
any other time the Company or any of its subsidiaries may request, Executive
shall promptly deliver to the Company all memoranda, notes, records or other
documents (including, without limitation, any “soft” copies or computerized or
electronic versions thereof) made by, compiled by, delivered to, or otherwise
acquired by Executive concerning the business or properties of the Company or
its subsidiaries.
 
(b)           In consideration of the Company’s obligations under this
Agreement, Executive agrees that, during his employment with the Company and:
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           for a period of 12 months thereafter, without the prior written
consent of the Board of Directors of the Company, he shall not, directly or
indirectly, as principal, manager, agent, consultant, officer, stockholder,
partner, investor, lender or employee or in any other capacity, carry on, be
engaged in, any entity (a “Competitor”) which is engaged in the business of
providing water-borne freight shipment services on the Great Lakes or on any
other waterway on which the Company or one of its subsidiaries provides such
services; and
 
(ii)           for a period of two (2) years thereafter, without the prior
written consent of the Board of Directors of the Company, he shall not, on his
own behalf or on behalf of any person, firm or company, directly or indirectly,
solicit or offer employment to any person who is or has been employed by the
Company or its subsidiaries at any time during the twelve (12) months
immediately preceding such solicitation.
 
(c)           Nothing in this Section 12 shall be construed  to preclude
Executive from owning less than five percent (5%) of the capital stock of any
publicly held company that is a Competitor; provided that Executive provides no
services to such Competitor in any capacity.
 
(d)           Executive agrees that the covenant not to compete and the covenant
not to solicit contained herein are reasonable under the circumstances and will
not interfere with his ability to earn a living or otherwise to meet his
financial obligations. Executive and the Company agree that if in the opinion of
any court of competent jurisdiction such restraint is not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of this covenant which appear unreasonable
and to enforce the remainder of the covenant as so amended. Executive agrees
that any breach of the covenants contained in this Section 12 would irreparably
injure the Company. Accordingly, Executive agrees that, in the event that a
court enjoins Executive from any activity prohibited by this Section 12, the
Company may, in addition to pursuing any other remedies it may have in law or in
equity, cease making any payments otherwise required by this Agreement and seek
to obtain an injunction against Executive from any court having jurisdiction
over the matter restraining any further violation of this Agreement by
Executive.
 
13.           Beneficiaries; References. Executive shall be entitled to select
(and change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.
 
 
14

--------------------------------------------------------------------------------

 
 
14.           Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement (other than an action to enforce the covenants in
Section 12 hereof) or any ancillary documents shall be resolved by arbitration
in New York, New York. Three arbitrators shall be selected, and arbitration
shall be conducted, in accordance with the rules of the American Arbitration
Association. The arbitrators shall have the discretion to award the cost of
arbitration, arbitrators’ fees and the respective attorneys’ fees of each party
between the parties as they see fit. Notwithstanding anything in this Section 14
to the contrary, payments made under this Section 14 that are provided during
one calendar year shall not affect the amount of such payments provided during a
subsequent calendar year, payments under this Section 14 may not be exchanged or
substituted for other forms of compensation to Executive, and any such payment
will be paid within sixty (60) days after Executive prevails, but in no event
later than the last day of Executive’s taxable year in which he incurred the
expense giving rise to such payment.
 
15.           Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of New York, without reference
to rules relating to conflicts of law.
 
16.           Effect on Prior Agreements. This Agreement and any ancillary
documents contain the entire understanding between the parties hereto with
respect to the subject matter hereof and this Agreement, except as provided in
an ancillary document, supersedes in all respects any prior or other agreement
or understanding with respect to the subject matter hereof, written or oral,
between the Company, any affiliate of the Company or any predecessor of the
Company or affiliate of the Company and Executive.
 
17.           Withholding. The Company shall be entitled to withhold from
payments to or on behalf of Executive any amount of tax withholding required by
law.
 
18.           Parachute Payments.  If aggregate amount of any payments or
benefits under this Agreement, either alone or together with any other payment,
benefit, transfer of property, or acceleration of vesting or payment, which the
Executive receives or has a right to receive from any person or entity (the
"Total Payments"), would constitute a nondeductible "excess parachute payment"
(as defined in Section 280G of the Code), then the payments or benefits under
this Agreement shall be reduced (but not below zero) to the largest amount as
will result in no portion of the Total Payments being nondeductible under
Section 280G of the Code with such reductions to be effected in the following
order, with the payments or benefits in each category to be reduced to zero
before any reduction occurs in respect to any other category of benefits: (i)
first, the severance payments shall be reduced; (ii) second, the compensatory
portion of any Continuation Benefits shall be reduced, with the reduction in
each benefit to be pro-rated on a benefit by benefit basis, and (iii) finally,
any equity acceleration shall be waived, with such waiver to be effected, in
order, based on the award that, at the time of any Change in Control, had the
greatest remaining period of service to be completed to fully vest in such
award.  The Company agrees to undertake such reasonable efforts as it may
determine in its sole discretion to prevent any payment or benefit under this
Agreement from constituting a nondeductible payment, provided the Company is not
obligated to incur additional cost in order to make a payment nondeductible. 
The determination of any reduction under the preceding sentences shall be made
by the Company in good faith, and such determination shall be binding on the
Executive.  The reduction provided by the first sentence of this Section 18
shall apply only if, after reduction for any applicable federal excise tax
imposed by Section 4999 of the Code and federal income tax imposed by the Code,
the total payment accruing to the Executive, would be less than the amount of
the Total Payments as reduced under said first sentence and after reduction for
federal income taxes.
 
 
15

--------------------------------------------------------------------------------

 
 
19.           Currency. All dollar amounts or references contained in this
Agreement and any ancillary document refer to the United States dollar.
 
20.           Survival. Notwithstanding the expiration of the term of this
Agreement, the applicable provisions of this Agreement shall remain in effect as
long as is reasonably necessary to give effect thereto in accordance with the
terms hereof.
 
21.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original. Delivery of an executed
counterpart of a signature page to this Agreement in electronic (i.e. “pdf” or
“tif”) format shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
16

--------------------------------------------------------------------------------

 
 
In witness whereof, the undersigned have executed this Agreement as of the date
first set forth above.
 

 
RAND LOGISTICS, INC.
     
By:
/s/ Edward Levy  
Name:
Edward Levy
 
Title:
President
           
EXECUTIVE
      /s/ Joseph W. McHugh, Jr.  
Joseph W. McHugh, Jr.



 
 